OPINION — AG — ** SCHOOL BOARDS — OPEN MEETING LAW — EVIDENTIARY HEARING IN EXECUTIVE SESSION — ATTENDANCE AT LAWFUL EXECUTIVE SESSION ** UNDER 25 Ohio St. 1971 201 [25-201], A LOCAL SCHOOL BOARD CAN MEET IN EXECUTIVE SESSION TO DISCUSS ON AN INDIVIDUAL BASIS THE REHIRING OF A SCHOOL TEACHER, STAFF MEMBER OR ADMINISTRATOR; HOWEVER, IT CANNOT IN EXECUTIVE SESSION CONDUCT ANY EVIDENTIARY DUE PROCESS TYPE HEARING, SUCH AS PROVIDED FOR IN 70 Ohio St. 1976 Supp., 6-103 [70-6-103], 70 Ohio St. 1976 Supp., 6-122 [70-6-122], OR OTHERWISE HEAR TESTIMONY OF WITNESSES. A LOCAL SCHOOL BOARD HAS DISCRETION TO SELECT THOSE PERSONS WHICH IT DESIRES TO BE PRESENT AT A LAWFUL EXECUTIVE SESSION, AND THE DECISION AS TO WHO SHOULD BE PRESENT IS WITHIN THE SOUND DISCRETION OF THE BOARD EXERCISED IN A REASONABLE MANNER BASED ON THE FACTS AND CIRCUMSTANCES. CITE: OPINION NO. 72-233, OPINION NO. 68-231, 25 Ohio St. 1971 201 [25-201] (GERALD E. WEIS)